Mr. Heinz Braun Arkansas Department of Environmental Quality
5301 Northshore Drive North Little Rock, Arkansas 72118-5317
Dear Mr. Braun:
You have requested my opinion regarding the Arkansas Freedom of Information Act ("FOIA"). The basis for your request is A.C.A. § 25-19-105(c)(3)(B)(i) (Supp. 2009), which authorizes the custodian, requester, or the subject of personnel, or employee-evaluation records to seek an opinion from this office stating whether the custodian's decision regarding the release of such records is consistent with the FOIA.
The attachments to your opinion request provide the following background information. Recently someone made an FOIA request to the Arkansas Administration Statewide Information System (AASIS) for an electronic copy of the name, agency, job title and salary of all agency employees. Several state employees objected to the release of that information and sought my review of the custodian's decision to release it. In Opinion 2010-148, I indicated that the custodian's decision was consistent with the FOIA.
Shortly after the above information was released, a different person made an FOIA request to the Arkansas Department of Environmental Quality (ADEQ) for all information of ADEQ personnel that was released in response to the earlier request. This information having just been released, ADEQ has decided that the FOIA requires the same information be released again. As I understand it, a subset of the exact same information, the release of which I opined was consistent with the FOIA in the above request, is being released again. Nevertheless, you object to the release of this information because, you say, "I do not feel that because I work for the State of Arkansas that gives others the right to know what my income is." *Page 2 
RESPONSE
My statutory duty is to state whether the decision of the custodian of records is consistent with the FOIA. Given that, in Opinion No. 2010-148, I have just opined that the release of this information is consistent with the FOIA, I will simply reiterate that conclusion and enclose the opinion for ease of reference. The FOIA affords the public access to public employees' gross salaries.
Assistant Attorney General Ryan Owsley prepared this opinion, which I hereby approve.
Sincerely,
DUSTIN McDANIEL Attorney General
DM/RO:cyh *Page 1